Citation Nr: 0408890	
Decision Date: 04/06/04    Archive Date: 04/16/04

DOCKET NO.  03-19 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II, as a result of exposure to herbicides. 

2.  Entitlement to service connection for an inguinal hernia 
as a result of exposure to herbicides. 

3.  Entitlement to a compensable evaluation for arthritis of 
the left knee.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to July 
1972.  His claims come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Offices (RO) in Chicago, 
Illinois, which denied the benefits sought on appeal.

The issue involving entitlement to a compensable evaluation 
for arthritis of the left knee is being remanded to the RO 
via the Appeals Management Center (AMC), in Washington, D.C.  
VA will notify the veteran if further action is required on 
his part.

At an October 2003 hearing, the veteran appears to have 
raised the issue of entitlement to service connection for 
chloracne as a result of exposure to herbicides, as well as 
the issue of entitlement to service connection for arthritis 
of multiple joints.  As these issues have not been developed 
for appellate review, the Board refers them back to the RO 
for appropriate development and adjudication. 


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claims. 

2.  The veteran did not serve in the Republic of Vietnam.

3.  There is no medical evidence of record that the veteran 
has diabetes mellitus, type II.

4.  The veteran's inguinal hernia was first diagnosed many 
years after service, and no medical evidence relates this 
condition to his period of active duty service, including 
claimed exposure to Agent Orange. 


CONCLUSIONS OF LAW

1.  Diabetes mellitus, type II, was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.126(a), 3.156(a), 3.303, 
3.307, 3.309 (2003).

2.  An inguinal hernia was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.126(a), 3.156(a), 3.303, 3.307, 3.309 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for diabetes 
mellitus, type II, and for an inguinal hernia as a result of 
exposure to herbicides.  In the interest of clarity, the 
Board will initially discuss whether these issues have been 
properly developed for appellate purposes.  The Board will 
then address the issues on appeal, providing relevant VA law 
and regulations, the relevant factual background, and an 
analysis of the issues on appeal.

I.  Veterans Claims Assistance Act

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 ("VCAA") 
was enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  The VCAA amended 
38 U.S.C.A. § 5103 to clarify VA's duty to notify claimants 
and their representatives of any information that is 
necessary to substantiate the claim for benefits.  The VCAA 
also created 38 U.S.C.A. § 5103A, which codifies VA's duty to 
assist and essentially states that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  See 38 C.F.R.      § 3.159 (2003). 

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  Information 
means non-evidentiary facts, such as the claimant's address 
and Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to the 
claim.  See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 
38 C.F.R. § 3.159(a)(5) (2003).  Second, VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2003).  

The Board finds that VA has complied with the duty-to-assist 
requirement of the VCAA.  First, there does not appear to be 
any outstanding medical records that are relevant to this 
appeal, as the RO obtained all VA and private medical records 
identified by the veteran and his representative.  Also, 
since no evidence shows that the veteran served in Vietnam 
during the Vietnam era or that he was exposed to herbicides, 
such as Agent Orange, VA examinations are not necessary.  
Thus, there is no further duty to assist the veteran in 
developing his claims. 

The Board also finds that VA has complied with the duty to 
notify the veteran of the information and evidence that is 
necessary to substantiate his claims.  The Board observes 
that the discussions in a letter issued by the RO in December 
2002, a rating decision of February 2003, and a statement of 
the case issued in May 2003 have informed the veteran of the 
information and evidence necessary prove his claims.  The 
Board finds that the December 2002 letter notified the 
veteran of the evidence, if any, he was expected to obtain 
and which evidence, if any, VA would obtain.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).  This letter was 
also issued prior to initial adjudication by the RO.

Based on the foregoing, disposition of the veteran's claims 
at the present time is appropriate, as there is no prejudice 
to the veteran in proceeding to consider his claims at this 
time.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see 
also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
which would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  

II.  Discussion

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the 
showing of a chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Where a veteran served 90 days of more during a period of war 
or during peacetime service after December 31, 1946, and a 
chronic disease, such as diabetes mellitus, becomes manifest 
to a degree of 10 percent or more within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in or aggravated by service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

In addition to these provisions, a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era, and has a disease listed in 
38 C.F.R. § 3.309(e), shall be presumed to have been exposed 
during such service to an herbicide agent, such as Agent 
Orange, unless there is affirmative evidence to establish 
that he or she was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii).  If a veteran was 
exposed to Agent Orange during active military, naval, or air 
service, certain specified diseases shall be service-
connected, if the requirements of 38 C.F.R. § 3.307(a) are 
met, even if there is no record of such disease during 
service.  38 C.F.R. § 3.309(e).  

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6).  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  An 
opinion of the General Counsel for VA held that service on a 
deep-water naval vessel off the shores of Vietnam without 
proof of actual duty or visitation in the Republic of Vietnam 
may not be considered service in the Republic of Vietnam for 
purposes of 38 U.S.C.A. § 101(29)(A) (West 2002), which 
defines the Vietnam era as the period beginning on February 
28, 1961, and ending on May 7, 1975, and that this was not 
inconsistent with the definition of service in the Republic 
of Vietnam found in 38 C.F.R. § 3.307(a)(6)(iii).  VAOPGCPREC 
27-97 (July 23, 1997).  Second, the veteran must be diagnosed 
with one of the specific diseases listed in 38 C.F.R. 
§ 3.309(e).  

However, even if a veteran is found not entitled to a 
regulatory presumption of service connection, the claim must 
still be reviewed to determine if service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 1039 
(Fed Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727- 29 (1984), does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation).

In this case, the Board finds that presumptive service 
connection due to herbicide exposure is not warranted for the 
veteran's claimed disabilities on appeal.  The Board notes 
that diabetes mellitus, type II, is one of the specific 
diseases listed in 38 C.F.R. § 3.309(e).  However, the 
evidence does not establish that the veteran had "service in 
the Republic of Vietnam" as defined by the applicable legal 
criteria.  The veteran's DD Form 214 shows that he served 
aboard the USS HOLLAND during the Vietnam era.  However, 
there is no evidence that the veteran served in Vietnam.  The 
veteran himself stated that the USS HOLLAND was in the 
Mediterranean and the South Atlantic while he was on active 
duty, but incorrectly stated that Vietnam is in close 
proximity to Mediterranean Sea.  Even assuming that the USS 
HOLLAND was located off the shores of Vietnam, the VA General 
Counsel has stated that service in such a vessel without 
proof of actual duty or visitation in the Republic of Vietnam 
does not constitute service in Vietnam under 38 C.F.R. 
§ 3.307(a)(6)(iii).  Since the evidence does not demonstrate 
that the veteran served in Vietnam, there is no presumption 
of exposure to Agent Orange or other herbicides.  

Moreover, even if the veteran had visited the Republic of 
Vietnam while on active duty, both service connection claims 
would still fail when considering presumptive service 
connection because an inguinal hernia is not one of the 
presumptive diseases listed in 38 C.F.R. § 3.309(e), and, 
while diabetes mellitus, type II, is a listed presumptive 
disease, there is no medical evidence of record that the 
veteran has been diagnosed with this disorder.

Since presumptive service connection for residuals of 
herbicide exposure is not warranted for either claimed 
disability on appeal, service connection can only be 
established with proof of actual direct causation (i.e., a 
medical opinion indicating that the veteran has diabetes 
mellitus, type II, and an inguinal hernia as a result of 
service, to include any Agent Orange exposure therein).  In 
this case, however, no such evidence has been submitted. 

The record contains no medical evidence of a nexus or 
relationship between the veteran's inguinal hernia and his 
period of military service.  The veteran's service medical 
records, including a July 1972 separation examination report, 
made no reference to an inguinal hernia.  In fact, an 
inguinal hernia was first diagnosed in 2001, almost thirty 
years after the veteran's separation from active duty.  In 
this regard, VA outpatient treatment records dated in 2001 
contain a diagnosis of a right inguinal hernia.  An August 
2001 entry noted that this condition had been present for the 
past two years, thereby indicating the date of onset to be 
1999.  However, none of these records contains a medical 
opinion that this condition is related to service, to include 
herbicide exposure therein.  

The Board also finds that there is no medical evidence in the 
record that the veteran has diabetes mellitus, type II.  The 
Board has carefully reviewed the veteran's service medical 
records, several VA examination reports, numerous VA 
outpatient treatment records, as well as medical records 
associated with the veteran's claim for Social Security 
Administration (SSA) benefits, none of which contains a 
diagnosis of diabetes mellitus.  Accordingly, his claim must 
be denied.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 
285 (1999); see also Degmetich v. Brown, 8 Vet. App. 208 
(1995); 104 F.3d 1328, 1332 (1997) (holding that compensation 
may only be awarded to an applicant who has a disability 
existing on the date of the application, and not for a past 
disability.); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (in the absence of proof of the presently claimed 
disability, there can be no valid claim).  

The only evidence in support of the veteran's claims is his 
own lay statements, including testimony presented at an 
October 2003 videoconference hearing before the undersigned 
Veterans Law Judge.  During his hearing, the veteran argued 
that he suffered from diabetes mellitus and an inguinal 
hernia as a result of exposure to herbicides while working in 
the laundry room aboard the USS HOLLAND. However, as the 
record does not show that the veteran has medical expertise 
or training, his statements are insufficient to prove his 
claims.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 494-95 (1991) 
(laypersons are not competent to render medical opinions); 
see also 66 Fed. Reg. 45,620, 45, 630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(a)(2) (competency is an 
adjudicative determination).  

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claims of entitlement to 
service connection for diabetes mellitus, type II, and for an 
inguinal hernia as a result of exposure to herbicides.  
Accordingly, there is not an approximate balance of positive 
and negative evidence to which the benefit-of-the-doubt 
standard applies.  Dela Cruz v. Principi, 15 Vet. App. 143, 
148-49 (2001) (holding that the VCAA did not alter the 
benefit-of-the doubt doctrine).  Thus, the appeal is denied.




ORDER

Service connection for diabetes mellitus, type II, as a 
result of exposure to herbicides is denied. 

Service connection for an inguinal hernia as a result of 
exposure to herbicides is denied. 

REMAND

The veteran claims that he is entitled to a compensable 
evaluation for his disability due to arthritis of the left 
knee.  Unfortunately, the Board finds that additional 
development is required before it can adjudicate this claim. 

The record shows that the veteran has not been afforded a VA 
compensation examination to evaluate his left knee disability 
since November 2001 and the veteran has described worsening 
symptomatology since that time.  Therefore, the veteran 
should be afforded a VA orthopedic examination to determine 
the nature and severity of his left knee disability.  See 
Talley v. Brown, 6 Vet. App. 72, 74 (1993) (holding that the 
VA has a duty to assist the veteran in the development of 
facts pertinent to his claim, which includes conducting a 
thorough and contemporaneous medical examination of the 
veteran); Snuffer v. Gober, 10 Vet. App. 400 (1997) (holding 
that the veteran was entitled to a new examination after a 
two year period between the last VA examination and the 
veteran's contention that his disability had increased in 
severity.)  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and severity of his left knee 
disability.  The examination should 
include X-rays and a complete test of the 
range of motion of the left knee, 
documented in degrees.  The examiner 
should also answer the following 
questions: (a) whether the left knee 
exhibits weakened movement, excess 
fatigability, incoordination, or pain on 
movement (if feasible, these 
determinations should be expressed in 
terms of the degree of additional loss of 
motion due to these symptoms); (b) 
whether pain significantly limits 
functional ability during flare-ups or 
when the joint is used repeatedly over a 
period of time (this determination should 
also, if feasible, be portrayed in terms 
of the degree of additional range of 
motion loss due to pain on use or during 
flare-ups); and (c) to what degree, if 
any, the veteran experiences recurrent 
subluxation or lateral instability of the 
left knee.  A complete rationale should 
be given for all opinions and conclusions 
expressed.

2.  The RO should then review the 
examination report to ensure that it is 
in complete compliance with this remand.  
If deficient in any manner, the RO must 
implement corrective procedures at once.  

3.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
a compensable evaluation for arthritis of 
the left knee.  If the benefit sought is 
not granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional evidence.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  The 
veteran has 


the right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).




	                     
______________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



